Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 5/27/2021 with a priority date of 3/28/2018.
Applicant’s amendments have been entered and Claims 1-20 are currently pending and have been examined.
Claims 1-20 remain rejected under 35 USC 101.
Claims 1-20 are not rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claims 1-5 are directed to a method, claim 6-13 are a CRM and claims 14- 20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories 
Step 2A: 
Prong 1: The claims includes identifying a digital content campaign comprising a parent parameter and child parameter data. A first model, which the applicant labels as a performance neural network, is generated offline based on the parent parameter by utilizing parent level historical data to determine weights across layers of the neural network and a parent level performance metric is generated, and a second model, which the applicant labels as a performance learning model, is generated offline based on the child parameter by determining one or more averages across child-level historical data and a child level performance metric is generated. The term offline just means the model is generated at a time before a request is received. 
Then in response to the request an updated performance learning model is generated based on the child parameter and the performance learning model, and an updated performance neural network is generated based on recent parent-level data associated with the parent parameter and the neural performance network by utilizing the recent parent-level data to revise the weights across layers of the performance neural network. 
The updated performance learning model is used to determine an updated child-level performance metric and the updated performance neural network is used to determine an updated parent-level performance metric. 
Finally, the updated child-level performance metric and the updated parent-level performance metric are used to determine a performance metric corresponding to the child  such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This is a commercial interaction involving advertising, marketing or sales activities or behaviors, as well as business relations. The models are generated based on the human activity of interacting with content, and the resulting performance metrics are used in a business relationship between buyer and sellers of advertising.
Examiner respectfully asserts the independent claims describe the concept of generating (i.e. training, retraining or updating) two models, where one of the models is performance neural network that determines weights and the determines averages, to arrive at two values then updating those models to arrive at updated results then combining those results to arrive at a final result, and at best the dependent claim merely provide further details about the use of this concept in the context of keyword bidding. One example is that a parent parameter is clothes that encompasses a child parameter of shirt. Models are trained offline and performance metrics are calculated for the both shirts and cloths based on historical data, such as revenue-per-click for shirt and revenue-per-click for cloths. In response to a request, the models are updated with performance data collected or identified since the time that the system last stored performance data, and updated revenue-per-click for shirt and revenue-per-click for cloths are determined. The updated revenue-per-click for shirt and the updated revenue-per-click for cloths and are used to determine a revenue-per-click for shirt. 
Prong 2: This judicial exception is not integrated into a practical application because Claim 1-5 merely recites utilizing at least one server device to generate the model, and Claim 6-20 merely recites executed by a processor. The processors and devices are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The claims also recite the additional elements that content is digital and there is a remote server corresponding to a client device. However, these additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claims also recite the concept of generating and utilizing models offline and online (i.e. before and after a bid request), and utilizing recent data to revise models. Examiner respectfully asserts that these concepts are abstract, however even if these are consider additional elements in the context of the ordered combination then these limitations amount to well-known techniques that merely ad insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized device that implement the abstract concepts.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a processor amounts no more than adding the words “apply it” and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The computing devices are merely tools used to implement the step of the abstract ideas and the additional elements are being used for their intended purposes. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of processing and transmitting data, outputting the results. At best, the claims offer are a combination of software and/or hardware that just performs the computer function of receiving, and processing data. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The claimed elements do not limit the abstract idea to a particular technological environment or offer an improvement to a technical field, and the resulting scope includes any environment where models are used to generate bids for digital content.
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and 
Similarly, these claims receive bid request and in response provide bids by invoking computer systems as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Although the modeling and hierarchy in combination with the performance metrics and bids in the dependent claims may add a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, displaying, and manipulating data for the business process of bidding. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed utilizing models based on performance statistics to determining bids on a generic computer. See, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). 
The current claims narrow the parent level models by reciting a performance neural network that utilizes parent level historical data to determine weights across layers of the performance neural network and an updated performance neural network that revises the weights based on recent parent level data, and the current claims narrow the child level model that is generated before the request by determining one or more averages across the child-level historical data where the child-level historical data has a sparse population relative to the parent level historical data. Examiner respectfully asserts that labeling the models as specific types does not change the analysis under Step 2B.
The claims merely offer generating two models before a request and generating two updated models after, which is not technical and does not offer a technical improvement. Instead, it is a natural part of any process that includes attributes where models are trained before they are needed and models are retrained as new data is collected or identified. 
Examiner provides the following references to illustrate the point that modeling data offline or online are well known choices. 
Cetin et al US 2012/0022952: “For example, a predictive model training module 116, a predictive model combiner module 117 can operate partly in an offline (or batch) mode, and partly in an online (or interactive) mode.” [0020].
You et al US 2012/0143672: “One embodiment of the new solution includes two phases in both offline and online: Phase 1 is ad pre-selection. In this stage, a first model is trained offline on historical view/click data to predict the click for an ad without using the interaction features between ads. In online serving, all the ad candidates are evaluated by the first model and 
Examiner provides the following references to illustrate that updating models or prediction with recent data is well-known, and provide further examples of training offline and updating online.
Zang et al US 2011/0264511: See, “An offline-trained machine learning-based model may be utilized in advertising serving decision-making in connection with serving opportunities. However, serving thresholds and delivery policies, for use in association with the model in serving decision-making, may be adjusted online, such as in real-time or near real-time, based on information obtained online affecting factors such as predicted click through rates and advertising inventory distribution.”  Abstract.
Axe et al US 2007/0078707: “FIG. 5 is a flow diagram of an exemplary method for controlling ad serving by adjusting a performance threshold in a manner consistent with the present invention.” [0018] and Figure 5.
Koran et al US 2007/0239535: See, “In an alternate embodiment for the method to facilitate automatic categorization of events, subsequent to the retrieval of one or more matching tokens, a vector of values including multiple statistical parameters corresponding to each retrieved token is assembled and input into a known neural network structure (not shown).” [0064-0066, 0129] for more about machine learning, [0156] for short-term and long-term profiles, [0157] for combining short-term and long-term profiles, [0091-0125] for short-term and long-term models that include variables and weights. See, “A short term score of a user for a 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.


Reasons for Overcoming the Art of Record

The art of record did not disclose a reasonable combination of references that were identifying a parent parameter and child parameter data, generating a first model offline based on the parent parameter and generating a parent level performance metric, and generating a second model offline based on the child parameter and generating a child level performance metric. Then in response to the request generating a second updated model based on the updated child-level data corresponding to the child parameter and the second model, and generating a first updated model based on updated parent-level data associated with the parent parameter and the first model were the updated second model is utilized to determine an updated child-level performance metric and the updated first model is utilized to determine an updated parent-level performance metric. The updated child-level performance metric and the updated parent-level performance metric are utilized to determine a performance metric corresponding to the child parameter. 
The art of record discloses offline and online training and retraining of models as new data become available. The art record also discloses hierarchal arrangements of keywords being used to estimate performance metrics in the context of generating bids. The art of record did not 
Further, the art of record describes training models offline for a keyword based at least in part on a class of related keyword then periodically or continuously retraining the model as new data is received then in response to an impression opportunity using the updated model to arrive at a performance metric corresponding to the keyword. Simply put, the art of record discloses a model, an updated model and determining a performance metric for a keyword, without explicitly describing 6 generating steps and 3 utilizing step related to 4 models and 5 separate determinations of a metric where updating is in response to a request corresponding to an impression opportunity. In view of the art of record, it is not obvious to perform all the claimed steps.
In view of the specification and dependent claims the focus of Examiner’s search as on a parent keyword that encompasses a child keyword where two separate models are trained offline, and a performance metric for the child keyword and a performance metric for the parent keyword are determined offline then in response to a request for an advertisement the models are updated, and an updated performance metric is determined for the child keyword and an updated performance metric is determined for the parent keyword, which are then combined to determine a performance metric corresponding to child keyword.

Art of Record
Zhou (U.S. 2017/0046347; Hereafter: Zhou): In Zhou the request is a search request and the content returned are search results, which are considered a form of advertising. Zhou discloses an online and offline model at [0023] and at [0025] Zhou explains the offline scores use all available data (online and offline data) and the online scores use only online data, which is at least similar to the concept of a parent parameters and child parameters. See Non-Final Office Action dated 11/2/2020.
Snyder et al. (U.S. 8,719,082; Hereafter: Snyder): Snyder discloses using models to determine bid values for keywords and a hierarchal arrangement of keywords and advertising attributes. Further, Snyder discloses determining a base bid and adjusting the base bid in real-time, which at the least suggest the concept of performing some calculation prior to the bid request and other calculation after the request, but Snyder is not being relied upon to teach this concept. See Non-Final Office Action dated 11/2/2020.
Lobo et al. (U.S. 2010/0094673; Hereafter: Lobo): Lobo discloses scalable RPC per Keyword scores that produced using  RPC Predictive Models, and offline and real-time optimization. The offline optimizer can generate rule sets for use by real-time optimizer. The Offline Optimizer is a batch job that calculates the Offline score for every active Ad Unit. An offline score may not be factored into the real-time optimization model, but the infrastructure can be designed to support real-time optimization based on both CPC (cost per click) and an offline score. the association of keywords and category can be used to build an affinity between keywords and categories and this affinity can be used to create an ad format with bidding on keyword & category level. It is apparent the Lobo discloses many of the claimed elements but simply stating that offline and real-time optimization can be used does not organize the steps in the same way as the claims or describe the relationships.
Simmons et al. (U.S. 2011/0040635; Hereafter: Simmons): Simmons discloses a primary model and a second model being compared to determine a preference between the primary model and the second model in the context of evaluating performance information relating to each of the plurality of advertisement placements. Simmons also discloses altering a model for dynamically determining the economic valuation prior to processing a second request for a placement at least in part on analysis of an economic valuation model using real-time event data that was not available at the time of selecting the first valuation. It is apparent the Simmons discloses many of the claimed elements but Simmons does not organize the steps in the same way as the claims or describe the relationships with enough detail to reject the claims. 
Zhang et al. (U.S. 2011/0264511; Hereafter: Zhang): Zhang discloses an offline-trained machine learning-based model being utilized in advertising serving decision-making. The serving thresholds and delivery policies, for use in association with the model in serving decision-making, may be adjusted online, such as in real-time or near real-time, based on information obtained online affecting factors such as predicted click through rates and advertising inventory 
You et al. (U.S. 2012/0143672; Hereafter: You): You discloses two phases in both offline and online: Phase 1 is ad pre-selection. In this stage, a first model is trained offline on historical view/click data to predict the click for an ad without using the interaction features between ads. In online serving, all the ad candidates are evaluated by the first model and a rough eCPM for each ad can be obtained. Then training a second model offline only on the view/click data of north ads. 
Ma et al. (U.S. 2016/0027048; Hereafter: MA): Ma discloses indexes, models or graphs that are constructed, trained or updated offline, to allow faster online computation or processing, and organizing several types of features, such as a keyword feature and a category feature. Ma creates the model offline and uses it in real-time.
Golbandi et al. (U.S. 2016/0371589; Hereafter: Golbandi): Golbandi discloses incorporating information prediction and model training in a single online serving system. The present systems and methods also conduct model training and uses the training results in real-time with respect to training sample collection.
Cetin et al. (U.S. 2012/0022952; Hereafter: Cetin): Cetin discloses predictive model training, and a predictive model combiner that operate partly in an offline (or batch) mode, and partly in an online (or interactive) mode to implement an online advertisement system using an approach for combining estimated probabilities of events using linear and log-linear model combinations.

Response to Arguments
Arguments regarding 101: 
The applicant’s problem is [0002] "Specifically, conventional bidding systems attempt to predict the value of providing digital content to a client device based on specific, atom level, bid units corresponding to particular users. This data, however, is typically sparse and leads to inaccurate predictions (and unstable predictions with wide variability) in providing real-time digital content to client devices.”
The solution is [0025] “by utilizing both historical data corresponding to child bidding parameters and historical data corresponding to parent bidding parameters, the ensemble performance modeling system can avoid data sparsity problems associated with conventional systems and more accurately determine a value of a particular impression opportunity corresponding to a bid request.”
Step 2A, Prong 1: The claimed models are modeling a performance metric to generate bid responses that  indicates a measure (i.e. prediction) of user interaction with a content item when the content item is provided to a user, such as revenue-per-click amount, generated revenue amount, number of clicks, or cost-per-click amount. This is a commercial interaction involving advertising, marketing or sales activities or behaviors, as well as business relations. The models are generated based on the human activity of interacting with content, and the resulting performance metrics are used in a business relationship between buyer and sellers of advertising.
Step 2A, Prong 2: Examiner does not agree with applicant’s assertion that “the claimed limitations can improve the performance and efficiency of a performance neural network and a performance learning model by (i) generating the performance neural network and the training the performance neural network with a dense data population; and (ii) updating the performance neural network and the performance learning model in an online model based on more-nimble and less-dense recent data.” 
The applicant’s specification at [0023, 0034, 0036, 0041] states “generate (e.g., train and/or update) performance learning models” which means that both train and/or update are examples of generate or generating. The claims generate or are generating models, which means the claims do not distinguish between training or updating, thus the claims are not even limited to configuration that that applicant asserts as an improvement. Further, the intensity of computational task depends on the density of the data, and selecting one model over another based on the density of the data does not improve the efficiency of a performance neural network and a performance learning model. Put another way, selecting the most efficient model does not improve the efficiency of the model.
At [0035] a neural network, as well linear regression are provided as examples of  more complex models and at [0036] averages, weighted averages, or means are examples of less complex procedures or algorithms. Thus, a more complex model is used when the data is dense as opposed to sparse.  This concept relates back to the applicant’s solution and is explained in [0116] of the applicant’s specification. Essentially, a parent node includes all the data of the child nodes so it is more likely that there is sufficient data to support a sophisticated or complex model, as opposed to simple model, and there is more data so the intensity of computational task becomes greater as a natural function of the sample size. Again, this concept amounts to selecting one type of model over another type of model based on the amount of available data, which is not a technical improvement.

Regarding Ex Parte Linden: The PTAB found that the claims were integrated into a practical application – "specific features that were specifically designed to achieve an improved technological result and provide improvements to that technical field."  For instance, the PTAB specifically referenced the specification describing a trained neural network that achieves better performance than traditional methods on difficult speech recognition. In Ex Parte Linden, the claims provide a sequential series of steps performed on an input audio that included meaningful implementation steps of normalizing, generating a jitter set, generating a set of spectrogram frames, obtaining character probabilities, and decoding using the predicted character probabilities were each step is tied to the neural network, and the specification describes how a trained neural network model is adapted to a language model to achieve an improved technological result.
In contrast, the claims in this application offer “a performance neural network…utilizing historical data to determine weights across layers of the performance neural network”, and  “an updated performance neural network…utilizing the recent parent-level data to revise the weights across the layers of the performance neural network;”. The specification offers a single mention a neural network at [0035] as one example of a performance learning model, and the specification describes line weights of a deep leaning model, and a single mention of layers at [0088-0089]. Based on the specification, a neural network is being used to provide a more 
Next, the specification provides a general discussion of updating based on recent data at [0119-0125], where P or Q represents some simple calculations which can be implemented very quickly along with stating “the ensemble performance modeling system 102 can apply any of multiple methods such as simple average, weighted average by taking the number of clicks as weights and so on” and [0125] ends with “Accordingly, the algorithms and acts described in relation to FIGS. 4, 5 can comprise corresponding structure for a step for utilizing a first performance learning model and a second performance learning model to determine a parent-level performance metric and a child-level performance metric.” 
The generality and breadth of modeling techniques described in the specification also fail to describe how the claimed models are adapted to a bidding model to achieve an improved technological result. The claims offer “an updated performance neural network…utilizing the recent parent-level data to revise the weights across the layers of the performance neural network”, but this specific configuration that applicant points to as the improvement is not disclosed with any detail in the specification, nor does the specification explain how a neural network offers an improvement over any of the other optional model types. Instead, it appears that one skilled in the art is relied on to pick and choose between any of multiple methods, the algorithms, models or acts based on the density of either or both of the parent data or the child data to arrive at “utilizing the recent parent-level data to revise the weights across the layers of the performance neural network” at what the specification means by a simple calculation.
Further, applicant’s asserted improvements to the models and accuracy are at best an improvement to the bid predictions, which has nothing to do with technology. Even if the speed 
Step 2B: 
The current claims narrow the parent level models by reciting a performance neural network that utilizes parent level historical data to determine weights across layers of the performance neural network and an updated performance neural network that revises the weights based on recent parent level data, and the current claims narrow the child level model that is generated before the request by determining one or more averages across the child-level historical data where the child-level historical data has a sparse population relative to the parent level historical data. Examiner respectfully asserts that labeling the models as specific types does not change the analysis under Step 2B.
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The claims in application 15/938449 are directed to abstract ideas. The focus of the claims, as reflected in what is described above, is on generating models and utilizing the models to predict a bid value, and an ordered combination of steps that generate and utilize some models before a request and other models after the request. That is all abstract. No matter how much of an advance in the advertising field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm of computer and networks. An advance of that nature is ineligible for patenting.
See, “We may assume that the techniques claimed are "[g]roundbreaking, innovative, or even brilliant," but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad 
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of steps that generate and utilize models that are based historical data, which results in a bid value. No matter how much of an advance in the advertising field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. 
The technical environment being claimed is a computer that utilizes models to generate bids. Examiner respectfully asserts that the claims are employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, this does not amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.

The claims merely offer models that are generated offline and updated models that are generated in response to a request, along with metrics that are determined offline and updated metrics that are determined in response to a request. This concept is being utilized on parameters that have a parent-child relationship, which is just a relationship, such as the category of clothes that encompasses shirts, pants, hats and/or jackets that overcomes the problem of not having enough data about the child parameter (sparsity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688